Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 15, 2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments apply to newly added claim amendments which are rejected by newly applied prior art, Hwang et al.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jendli et al. (US 2021/0274416 A1) in view of Rangaraju et al. (US 2021/0204175 A1), and in further view of Hwang et al. (US 2017/0208488 A1).
Consider claim 1, Jendli et al. show and disclose a method (figs. 3-4) comprising: establishing, by a device, a wireless connection with a WiFi network (fig.6 and par. 0075, The disclosed examples may be practiced in a variety of system configurations, including personal computers, laptops, smart phones, mobile tablets, hand-held devices, consumer electronics, specialty computing devices; par. 0002, the at least one processor monitors connectivity of an existing WiFi connection of the mobile PC and based at least on the monitoring, detects one or more conditions of the existing WiFi connection that triggers a connectivity analysis, etc.; fig.3 and par. 0069, mobile PC monitors connectivity f a WiFi network of the mobile PC, wherein the WiFi network was previously selected by a user); performing, by the device, and while maintaining the wireless connection with the WiFi network, a measurement associated with a fifth generation (5G) ultra- wideband radio access network (par. 0032, Mobile PC 102 also includes cellular modem 112 or a similar transceiver that communicates with one or more cellular network 105A-105N according to one or more wireless cellular communications techniques, such as, among others, 5th Generation (5G), which is sometimes called NextGen (NG) or new radio (NR); pars. par. 0038, Dynamic connectivity alternatives module 116 executes background functionality that monitors various connectivity signals and identifies one or more conditions 118 and/or parameters 120 associated with various connectivity signals (e.g., WiFi connection 115A-115N, cellular connection 111 A-111 N, and others) of one or more communication networks (e.g., WiFi network 107 A-107N, cellular network 105A-105N, and more); par. 0042, Dynamic connectivity alternatives module 116 monitors signals of one or more known networks of mobile PC 102 for one or more conditions 118. In examples, one or more conditions may include, but are not limited to, a recent loss of connectivity, an inability to connect, security properties, levels of security, encryption properties, bandwidth measurements, quality of service measurements, etc., i.e. the measurement could be trigged for any of the reasons listed in par. 0042 and does not only rely on loss of connectivity, and therefore connection will be maintained with the current serving network while performing the measurements triggered by any of the listed reason; 0045-0047, Dynamic connectivity alternatives module 116 of mobile PC 102 may monitor downlink signals information transmitted and/or broadcasted by one or more nearby base station (e.g., eNB 208) for one or more parameters 120. Further, the signal monitoring one or more parameters 120 may be performed even though mobile PC 102 has not set up connectivity with eNB 208, etc., APNs and/or the plurality of cellular network providers identified thereby may be ranked and/or prioritized to handle circumstances where two or more of the identified cellular network providers are available at the same time, etc.; further see pars. 0062-0064, mobile PC 201 travels into the range of user known WiFi network 207, and the mobile PC's monitoring detects the connectivity availability of WiFi network 207, which may be a public WiFi network, such as a coffee shop, public library, airport, and/or the like, having wireless access point 206. The new availability of connectivity is at least one of the conditions for which the mobile PC is configured to monitor, and identification of the condition triggers a connectivity analysis. In examples, the connectivity analysis of mobile PC 201 determines at least one characteristic of user known cellular network 205B and/or determines at least characteristic of WiFi network 207. Mobile PC 201 uses information determined at least by the connectivity analysis to generate an interactive notification including at least one characteristic of user known cellular network 205B and at least one characteristic of WiFi network 207, i.e. performing evaluation of the WiFi while maintaining connection to cellular network and vice versa); wherein performing the measurement includes establishing a preliminary connection with the 5G ultra-wideband radio access network (par. 0045, base stations of example cellular networks 105A-105N may transmit data and control information related thereto on a downlink signal and/or may receive data and control information from any number of user devices on an uplink. Dynamic connectivity alternatives module 116 of mobile PC 102 may monitor downlink signals information transmitted and/or broadcasted by one or more nearby base station (e.g., eNB 208) for one or more parameters 120. Further, the signal monitoring one or more parameters 120 may be performed even though mobile PC 102 has not set up connectivity with eNB 208); determining, by the device, whether the measurement satisfies a signal strength threshold (fig.4 and par. 0070, one or more processors of a mobile PC monitors connectivity of a cellular network of the mobile PC. At operation 402, based at least on the monitoring, identifying ones of the cellular networks as being one or more target cellular networks of the mobile PC. In examples, a mobile PC may be configured to identify one or more approved cellular networks, which may be considered target cellular networks, therefore implicitly uses signal strength in determining said connectivity); and selectively performing, by the device, a first action or a second action based on whether the measurement satisfies the signal strength threshold, wherein the first action includes providing an indication of an availability of the 5G ultra-wideband radio access network, for display, when the measurement satisfies the signal strength threshold (fig.4 and par. 0071, based at least on the connectivity analysis, one or more processor generates an interactive notification including at least one WiFi network characteristic, at least one cellular characteristic of one or more cellular connections, wherein the at least one WiFi network characteristic is different from the at least one cellular characteristic, and a selection mechanism responsive to selection input indicating a preference therebetween. At operation 405 one or more processors display the generated interactive notification, etc.; also see pars. 0094-0095), and wherein the second action includes maintaining the wireless connection when the measurement fails to satisfy the signal strength threshold (fig.4 and par. 0071, one or more processors detects one or more parameters of the one or more target cellular networks that triggers a connectivity analysis that determines connectivity characteristics of the one or more target cellular networks of the mobile PC. At operation 404, based at least on the connectivity analysis, one or more processor generates an interactive notification including at least one WiFi network characteristic, at least one cellular characteristic of one or more cellular connections, wherein the at least one WiFi network characteristic is different from the at least one cellular characteristic; also see par. 0066, the established connectivity with user known cellular network 205B is maintained, and the interaction notification is dismissed). 
The use of a signal strength threshold in evaluating and selecting the target cellular base station is implicit in, or at least obvious in view of the teachings of, Jendli above. In particular, Jendli discloses: a PC running a PC OS monitors connectivity of an existing WiFi connection and when a condition is detected (e.g., low bandwidth, unsecure communications, lost connectivity, etc.), the PC triggers a background connectivity analysis that determines the accessibility of one or more target cellular networks and determines characteristics of accessible ones of the target cellular connections, etc. (See par. 0021; also see par. 0045, Dynamic connectivity alternatives module 116 of mobile PC 102 may monitor downlink signals information transmitted and/or broadcasted by one or more nearby base station (e.g., eNB 208) for one or more parameters 120. Further, the signal monitoring one or more parameters 120 may be performed even though mobile PC 102 has not set up connectivity with eNB 208). Here, accessibility means having a certain received signal strength that makes connection possible, e.g. a certain minimum signal strength of the downlink signal transmitted or broadcast from a nearby base station. Jendli further discloses APNs and/or the plurality of cellular network providers identified thereby may be ranked and/or prioritized to handle circumstances where two or more of the identified cellular network providers are available at the same time). 
Further, using measured downlink signal strength or other signal qualities of nearby base station(s) and an associated threshold in order, for example, to select, or initiate or switch, a wireless connection is obvious because it's known in the art. For example, Rangaraju discloses methods and apparatuses for intelligent connectivity switching techniques between a first radio access technology ("RAT") and a second RAT (abstract; pars. 0005-0008; par. 0034), wherein Rangaraju specifically teaches detecting the second RAT associated with the second coverage area, further includes determining if received signal strength indicator (RSSI) values from the second RAT exceed an RSSI value threshold (see par. 0012; also see pars. 0093-0096).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to use a signal strength threshold, or other relevant signal quality, for evaluating signals strength received from one or more nearby base stations belonging to the same or different RA, so as to enable availability and suitability of one or more base stations for switching between RATs and thereby provide seamless connectivity to maintain a certain quality-of-service (QoS) or another metric that allows for a certain level of user experience to be met (see Rangaraju, par. 0028).
However, Jendli et al., as modified by Rangaraju et al., fail to explicitly disclose wherein the preliminary connection is usable for data transmission using the 5G ultra-wideband radio access network rather than the wireless connection.
In the same field of endeavor, Hwang et al. show and disclose wherein the preliminary connection is usable for data transmission using the 5G ultra-wideband radio access network rather than the wireless connection (When discovering a 5G base station capable of a radio link, e.g., when measuring a signal from the 5G base station 1106, the UE 1102 transmits a measurement report message to the 5G base station [paragraph 173]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to send a measurement report (data) on a radio link that was just measured as taught by Hwang et al. in the system of Jendli et al., as modified by Rangaraju et al., in order to provide dual-connectivity when available.
Consider claim 2, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Jendli et al. further disclose wherein, when the first action is performed, the method further comprises: receiving a selection of the indication; terminating the wireless connection based on receiving the selection of the indication; and establishing a connection with the 5G ultra-wideband radio access network based on receiving the selection of the indication. (pars. 0021-0022, the background connectivity analysis also determines characteristics of the existing WiFi connection (or recently lost WiFi connection) and generates a notification that is displayed on the user interface. The notification may include one or more of the determined characteristics of the accessible ones of the target cellular connections and one or more of the determined characteristics of the existing WiFi connection, such that a preferable connection from the available connections provided via the notification may be selected, etc., upon selection of a cellular connection, the PC may disconnect the background cellular connection and establish the selected cellular connection, maintaining the user experience, data integrity, and/or system processes of the PC; also see fig.5 and associated text in pars/. 0072-0074, . . ., one or more processors determine whether a displayed cellular connection has been selected, rejected or ignore. If a displayed cellular connection has been selected, then at operation 509, one or more processors establish connectivity to the selected cellular connection and moves to operation 510 where one or more processors dismiss the foreground online application).
Consider claim 3, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 2 above, and in addition, Jendli et al. further disclose performing another measurement associated with the 5G ultra-wideband radio access network after establishing the connection with the 5G ultra-wideband radio access network; determining that the other measurement fails to satisfy the signal strength threshold; terminating the connection with the 5G ultra-wideband radio access network based on determining that the other measurement fails to satisfy the signal strength threshold; and reestablishing the wireless connection with the WiFi network based on determining that the other measurement fails to satisfy the signal strength threshold. (fig.2 and pars. 0055-0068, . . . , as time transitions from 202B to 202C, mobile PC 201 travels into the range of user known WiFi network 207, and the mobile PC's monitoring detects the connectivity availability of WiFi network 207, which may be a public WiFi network, such as a coffee shop, public library, airport, and/or the like, having wireless access point 206. The new availability of connectivity is at least one of the conditions for which the mobile PC is configured to monitor, and identification of the condition triggers a connectivity analysis. In examples, the connectivity analysis of mobile PC 201 determines at least one characteristic of user known cellular network 205B and/or determines at least characteristic of WiFi network 207, etc., the interaction notification may further identify WiFi network 207 and one or more characteristics thereof, for example, the network's connectivity availability, bandwidth speed, security capabilities, cost, geographic coverage, expected duration of connectivity availability, advance services available, and/or the like, etc., a user of mobile PC 201 interacts with at least one of the provided selection mechanisms indicating a preference for at least one characteristic of WiFi network 207. In instances, the established connectivity with user known cellular network 205B may be terminated, at least for the moment, and the interaction notification may lead the user to connectivity steps for WiFi network 207 and/or be dismissed, etc.). 
Consider claim 4, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Jendli et al. further disclose when the second action is performed, the method further comprises: periodically connecting to the 5G ultra-wideband radio access network; and performing measurements associated with the 5G ultra-wideband radio access network based on periodically connecting to the 5G ultra-wide radio access network. (par. 0045, base stations of example cellular networks 105A-105N may transmit data and control information related thereto on a downlink signal and/or may receive data and control information from any number of user devices on an uplink. Dynamic connectivity alternatives module 116 of mobile PC 102 may monitor downlink signals information transmitted and/or broadcasted by one or more nearby base station (e.g., eNB 208) for one or more parameters 120. Further, the signal monitoring one or more parameters 120 may be performed even though mobile PC 102 has not set up connectivity with eNB 208, here said downlink control signals are transmitted or broadcasted periodically; also see fig.2 and associated text as quoted in the analysis of claim 3 above)
Additionally, Rangaraju et al. disclose ([par. 0036] a RAT switching mechanism can include evaluating one or more signal-to-noise (SNR)-related metrics. Evaluating the one or more SNR-related metrics can include determining if the metrics exceed or are below a defined threshold, here the evaluation is continuous and periodic).
Consider claim 5, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Jendli et al. further disclose receiving first throughput data associated with the WiFi network; receiving second throughput data associated with the 5G ultra-wideband radio access network; determining whether the first throughput data is greater than or equal to the second throughput data; and maintaining the wireless connection when the first throughput data is greater than or equal to the second throughput data. (par. 0042, Dynamic connectivity alternatives module 116 monitors signals of one or more known networks of mobile PC 102 for one or more conditions 118. In examples, one or more conditions may include, but are not limited to, . . , bandwidth measurements, quality of service measurements, etc., throughput priorities associated with mobile PC 102 and/or network, data throttling, network congestion, network load, load balancing activities, detected threats, power usage, mobile PC 102;  par. 0094-0095, wherein the generated interactive notification indicates at least that the at least one determined characteristic of the one or more target cellular connections indicates a higher bandwidth measurement than the existing WiFi connection, here the generated interactive notification is provided when the stated condition is fulfilled).
Consider claim 6, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 5 above, and in addition, Jendli et al. further disclose providing the indication of the availability of the 5G ultra-wideband radio access network, for display, when the first throughput data is less than the second throughput data; receiving a selection of the indication; terminating the wireless connection based on receiving the selection of the indication; and establishing a connection with the 5G ultra-wideband radio access network based on receiving the selection of the indication. (pars. 0021-0022, the background connectivity analysis also determines characteristics of the existing WiFi connection (or recently lost WiFi connection) and generates a notification that is displayed on the user interface. The notification may include one or more of the determined characteristics of the accessible ones of the target cellular connections and one or more of the determined characteristics of the existing WiFi connection, such that a preferable connection from the available connections provided via the notification may be selected, etc., upon selection of a cellular connection, the PC may disconnect the background cellular connection and establish the selected cellular connection, maintaining the user experience, data integrity, and/or system processes of the PC; par. 0094-0095, wherein the generated interactive notification indicates at least that the at least one determined characteristic of the one or more target cellular connections indicates a higher bandwidth measurement than the existing WiFi connection).
Consider claim 7, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 1 above, and in addition, Jendli et al. further disclose when the first action is performed, the method further comprises: receiving a selection of the indication; terminating the wireless connection based on receiving the selection of the indication; establishing a connection with the 5G ultra-wideband radio access network based on receiving the selection of the indication. (pars. 0021-0022, the background connectivity analysis also determines characteristics of the existing WiFi connection (or recently lost WiFi connection) and generates a notification that is displayed on the user interface. The notification may include one or more of the determined characteristics of the accessible ones of the target cellular connections and one or more of the determined characteristics of the existing WiFi connection, such that a preferable connection from the available connections provided via the notification may be selected, etc., upon selection of a cellular connection, the PC may disconnect the background cellular connection and establish the selected cellular connection, maintaining the user experience, data integrity, and/or system processes of the PC; also see fig.5 and associated text in pars. 0072-0074, . . ., one or more processors determine whether a displayed cellular connection has been selected, rejected or ignore. If a displayed cellular connection has been selected, then at operation 509, one or more processors establish connectivity to the selected cellular connection and moves to operation 510 where one or more processors dismiss the foreground online application); receiving data identifying an overload condition for the 5G ultra-wideband radio access network after establishing the connection with the 5G ultra-wideband radio access network; terminating the connection with the 5G ultra-wideband radio access network based on receiving the data identifying the overload condition for the 5G ultra-wideband radio access network; and reestablishing the wireless connection with the WiFi network based on receiving the data identifying the overload condition for the 5G ultra-wideband radio access network. (fig.2 and pars. 0062-0068, As time transitions from 202B to 202C, mobile PC 201 travels into the range of user known WiFi network 207, and the mobile PC's monitoring detects the connectivity availability of WiFi network 207, which may be a public WiFi network, such as a coffee shop, public library, airport, and/or the like, having wireless access point 206, etc., the new availability of connectivity is at least one of the conditions for which the mobile PC is configured to monitor, and identification of the condition triggers a connectivity analysis. In examples, the connectivity analysis of mobile PC 201 determines at least one characteristic of user known cellular network 205B and/or determines at least characteristic of WiFi network 207, etc., when generating interaction notification, mobile PC 201 may also include therein one or more selection mechanism that is responsive to selection input indicating a preference between one or more characteristics of user known cellular network 205B and/or one or more characteristics available via WiFi network 207, etc., a user of mobile PC 201 interacts with at least one of the provided selection mechanisms indicating a preference for at least one characteristic of WiFi network 207. In instances, the established connectivity with user known cellular network 205B may be terminated, at least for the moment, and the interaction notification may lead the user to connectivity steps for WiFi network 207 and/or be dismissed, etc., also see par. 0042, Dynamic connectivity alternatives module 116 monitors signals of one or more known networks of mobile PC 102 for one or more conditions 118. In examples, one or more conditions may include, but are not limited to, a recent loss of connectivity, etc., network congestion, network load, load balancing activities, etc.).
Consider claim 8, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention of an apparatus, e.g. a computing device, recited in and performing the method of claims 1-2 above.  The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1-2 above. Jendli further discloses a computing device comprises one or more processors (614) configured to perform the disclosed method (instructions stored in memory 612, see Jendli, fig. 6 and par. 0075).
Consider claim 9, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 5 above, and is rejected using the same analysis used for rejecting claim 7 above. 
Consider claim 10, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 8 above, and in addition, Jendli et al. further disclose wherein the one or more processors are further configured to: generate a request for a particular service provided by the 5G ultra-wideband radio access network; terminate the wireless connection based on generating the request for the particular service; and establish a connection with the 5G ultra-wideband radio access network based on receiving the selection of the indication. (par. 0038, Based on one or more identified conditions and/or parameters, dynamic connectivity alternatives module 116 may trigger a background connectivity analysis that determines connectivity characteristics of one or more connectivity signals of one or more communication networks, etc.; pars. 0041-0042, Dynamic connectivity alternatives module 116 monitors signals of one or more known networks of mobile PC 102 for one or more conditions 118. In examples, one or more conditions may include, but are not limited to, a recent loss of connectivity, an inability to connect, security properties, levels of security, encryption properties, bandwidth measurements, quality of service measurements, foreground apps running on mobile PC 102, background apps running on the mobile PC 102, a detected location of mobile PC 102, data usage measurements, reaching a data usage limit, usage thresholds, one or more time period, user preference settings, predicted user preferences as is exampled below, usage patterns of mobile PC 102, advanced services available in a particular location and/or time, cost of a particular network, throughput priorities associated with mobile PC 102 and/or network, data throttling, network congestion, network load, load balancing activities, detected threats, power usage, etc.). Here, a particular foreground service or application running in the mobile device, and/or associated usage threshold or data throttling, throughput priority, quality of service, etc., for example, represent trigger condition(s) to perform connectivity analysis for other available networks, e.g. cellular networks, leading to terminating the WiFi connection and establishing a connection with a selected cellular network as explained in the analysis of claims 1-2 above. Also, user preferences and/or usage pattern, as in using a particular connection for particular cervices/application, may also prompt the device to generate a request or trigger a condition to perform connectivity analysis for said particular connections/network.
Further, Rangaraju et al show and disclose upon detecting where wireless connectivity between two or more RATs is present and in an overlapping coverage area, a RAT switching mechanism can include comparing an application, task or transaction active on the STA to a whitelist, etc., if proper operation of the application, task or transaction can be maintained in a data rate, bandwidth or throughput-constrained connection environment, the STA can maintain its wireless connection with the first RAT. One non-limiting example of where this RAT switching mechanism may be employed is when a user is walking across the street and connected to a video call (such as via Skype, WhatsApp, Facebook, etc.). When the user enters the Data-Fi zone, the STA may attempt to make an abrupt switch from cellular connectivity to Wi-Fi connectivity (or vice versa), which will likely cause disruption on the video call. By activating the whitelisting RAT switching mechanism in this scenario (i.e., Skype, WhatsApp, Facebook, etc. are whitelisted apps), the STA can be configured to maintain the cellular connectivity service for the duration of the video call, etc., a STA may intentionally disconnect from the Wi-Fi AP, even when the Wi-Fi AP can be detected, to enable a framework operating or executing on the STA to switch to a cellular BS to continue serving any existing wireless communications associated with one or more applications, tasks or transactions operating on the STA. By switching network connectivity from a Wi-Fi AP to cellular BS, a desirable level of user experience may be maintained and the data stall conditions may be avoided or overcome  (, pars. 0038-0041).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present patent application to designate activation or using of certain applications, for example, as a triggering condition to evaluate and/or switching between two or more available wireless connections, as taught by Rangaraju, so as to maintain a desirable level of user experience by, for example, avoiding or overcoming any expected  data stall conditions, as suggested by Rangaraju above.  
Consider claim 11, and as applied to claim 10 above, Jendli et al. show and disclose the claimed invention except wherein the particular service includes at least one of: an augmented reality service, a virtual reality service, a mixed reality service, or a video service.
In the same field of endeavor, Rangaraju et al. show and disclose wherein the particular service includes at least one of: an augmented reality service, a virtual reality service, a mixed reality service, or a video service (pars. 0029-0030, . . . selecting, joining or switching to a Wi-Fi network (i.e., enabling Wi-Fi RAT connectivity) instead of a cellular network (i.e., enabling cellular RAT connectivity) may result in poor user experience. And because of the general preference for Wi-Fi networks, it is likely that the STA may remain connected to the Wi-Fi network despite the limited (or nor) access to data exchanges. Applications or transactions (including video, gaming, electronic commerce (e-commerce), banking, ticket booking, etc.) in use at the STA may not be processed properly, or run properly because of limited access (or even no access) to data exchanges, resulting in data stall or Wi-Fi data stall, etc., avoid data stall or Wi-Fi data stall, as well as the poor user experiences associated therewith).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the present application was made to switch networks based on the application in use as taught by Rangaraju et al. in the system of Jendli et al., in order to provide dual-connectivity when available to improve user experience.
Consider claim 12, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 10 above, and in addition, Jendli et al. further disclose wherein the one or more processors, when establishing the connection with the 5G ultra-wideband radio access network, are configured to: establish the connection with the 5G ultra-wideband radio access network via an access point name. (pars. 0034-0035, mobile PC 102 may include one or more a configurable Access Point Name (APN) 132, which directs one or more processors 104 to stored settings of mobile PC 102 utilized by cellular modem 112 to set up a cellular connection 111N with eNB 128 that routes cellular data communications to an ISP entry point 117B, that operates as a gateway between a cellular network provider of mobile PC 102 and the ISP 119, etc.,  APN 132 of mobile PC 102 may identify cellular network providers of mobile PC 102. One or more processors 104 utilize information from APN 132, as well as control information received from servicing eNB 208 downlink broadcasts when establishing a cellular connection 111N for routing cellular data traffic requests according to protocols of a cellular network provider of mobile PC 102).
Consider claim 13, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 8 above, and in addition, Jendli et al. further disclose wherein the one or more processors are further configured to: receive first [latency] characteristic data associated with the WiFi network; receive second [latency] characteristic data associated with the 5G ultra-wideband radio access network; determine whether the first [latency] characteristic data is less than or equal to the second [latency] characteristic data; and maintain the wireless connection when the first [latency] characteristic data is less than or equal to the second [latency] characteristic data. (par. 0002, based on the triggering, the at least one processor performs the connectivity analysis, which at least determines dynamic connectivity characteristics of the existing WiFi connection and determines dynamic connectivity characteristics of one or more target cellular connections. Further still, based at least on the connectivity analysis, the at least one processor generates an interactive notification including at least one determined characteristic of the existing WiFi connection and at least one determined characteristic of the one or more target cellular connections. In examples, the system also includes an interactive graphical user interface that at least displays the generated interactive notification and obtains selection input indicating which connection is preferred, par. 0066, the established connectivity with user known cellular network 205B is maintained, and the interaction notification is dismissed).
Further, using latency data as the connectivity characteristic above is implicit or at least obvious in view of the teaching of Jendli and/or Rangaraju. In particular, Jendli teaches: Dynamic connectivity alternatives module 116 monitors signals of one or more known networks of mobile PC 102 for one or more conditions 118. In examples, one or more conditions may include, but are not limited to, a recent loss of connectivity, an inability to connect, security properties, levels of security, encryption properties, bandwidth measurements, quality of service measurements, etc.,  throughput priorities associated with mobile PC 102 and/or network, data throttling, network congestion, , etc., and/or the like (par. 0042). Here, “quality of service” may include latency, jitter, packet loss, bit rate, throughput, etc.
On the other hand, Rangaraju discloses: in some aspects, the RAT switching mechanism is based on one or more RAT-based profile values, including: available throughput, available bandwidth, number of ports, history of connection with the first RAT in the first coverage area, costs associated with connectivity usage of the first RAT, latency values, congestion values, noise values, and location (see par. 0013).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to use latency, and/or any other relevant quality of service characteristic, in determining the switching of the wireless connection so as to meet certain user or application requirements that improve user experience.
Consider claim 14, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 13 above, and in addition, Jendli et al. further disclose wherein the one or more processors are further configured to: provide the indication of the availability of the 5G ultra-wideband radio access network, for display, when the first latency data is greater than the second latency data; receive a selection of the indication; terminate the wireless connection based on receiving the selection of the indication; and establish a connection with the 5G ultra-wideband radio access network based on receiving the selection of the indication. (par. 0002, based on the triggering, the at least one processor performs the connectivity analysis, which at least determines dynamic connectivity characteristics of the existing WiFi connection and determines dynamic connectivity characteristics of one or more target cellular connections. Further still, based at least on the connectivity analysis, the at least one processor generates an interactive notification including at least one determined characteristic of the existing WiFi connection and at least one determined characteristic of the one or more target cellular connections. In examples, the system also includes an interactive graphical user interface that at least displays the generated interactive notification and obtains selection input indicating which connection is preferred, par. 0067, the established connectivity with user known cellular network 205B may be terminated, at least for the moment, and the interaction notification may lead the user to connectivity steps for WiFi network 207).
Further, using latency data as the connectivity characteristic above is implicit or at least obvious in view of the teaching of Jendli and/or Rangaraju. In particular, Jendli teaches: Dynamic connectivity alternatives module 116 monitors signals of one or more known networks of mobile PC 102 for one or more conditions 118. In examples, one or more conditions may include, but are not limited to, a recent loss of connectivity, an inability to connect, security properties, levels of security, encryption properties, bandwidth measurements, quality of service measurements, etc.,  throughput priorities associated with mobile PC 102 and/or network, data throttling, network congestion, , etc., and/or the like (par. 0042). Here, “quality of service” may include latency, jitter, packet loss, bit rate, throughput, etc.
On the other hand, Rangaraju discloses: in some aspects, the RAT switching mechanism is based on one or more RAT-based profile values, including: available throughput, available bandwidth, number of ports, history of connection with the first RAT in the first coverage area, costs associated with connectivity usage of the first RAT, latency values, congestion values, noise values, and location (see par. 0013).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to use latency, and/or any other relevant quality of service characteristic, in determining the switching of the wireless connection so as to meet certain user or application requirements that improve user experience.
Consider claim 15, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention of the method of claim 1 or the functional steps of claim 8 in processor executed instructions stored in an associated memory. The claim is therefore rejected using the same grounds and motivation used for rejecting claims 1 or 8 above. Jendli further discloses a computing device comprises one or more processors (614) configured to perform the disclosed method (instructions stored in memory 612, see Jendli, fig. 6 and par. 0075).
Jendli in view of Rangaraju further teaches the limitation “establish a wireless connection with a WiFi network when the measurement fails to satisfy the signal strength threshold and when the selection of the indication is not received. (Jendli, fig.2 and pars 0062-0068, travels into the range of user known WiFi network 207, and the mobile PC's monitoring detects the connectivity availability of WiFi network 207, which may be a public WiFi network, such as a coffee shop, public library, airport, and/or the like, having wireless access point 206, etc., a user of mobile PC 201 interacts with at least one of the provided selection mechanisms indicating a preference for at least one characteristic of WiFi network 207. In instances, the established connectivity with user known cellular network 205B may be terminated, at least for the moment, and the interaction notification may lead the user to connectivity steps for WiFi network 207 and/or be dismissed, etc.).
Consider claim 16, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 15 above, and is rejected using the same analysis used for rejecting claim 3 above. 
Consider claim 17, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 15 above, and is rejected using the same analysis used for rejecting claim 5 above. 
Consider claim 18, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 17 above, and is rejected using the same analysis used for rejecting claim 6 above. 
Consider claim 19, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 15 above, and is rejected using the same analysis used for rejecting claim 7 above. 
Consider claim 20, the combination of Jendli et al. and Rangaraju et al., as modified by Hwang et al., show and disclose the claimed invention as applied to claim 15 above, and is rejected using the same analysis used for rejecting claim 10 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIME M HOLLIDAY whose telephone number is (571)272-8618. The examiner can normally be reached Monday-Friday, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME M HOLLIDAY/           Examiner, Art Unit 2641